 


 HR 3110 ENR: Huna Tlingit Traditional Gull Egg Use Act 
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3110 
 
AN ACT 
To allow for the harvest of gull eggs by the Huna Tlingit people within Glacier Bay National Park in the State of Alaska. 
 
 
1.Short titleThis Act may be cited as the Huna Tlingit Traditional Gull Egg Use Act .  
2.Limited authorization for collection of gull eggs 
(a)In generalThe Secretary of the Interior (referred to in this Act as the Secretary) may allow the collection by members of the Hoonah Indian Association of the eggs of glaucous-winged gulls (Laurus glaucescens) within Glacier Bay National Park (referred to in this Act as the Park) not more frequently than twice each calendar year at up to 5 locations within the Park, subject to any terms and conditions that the Secretary determines to be necessary.  
(b)Applicable lawFor the purposes of sections 203 and 816 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 410hh–2, 3126), the collection of eggs of glaucous-winged gulls within the Park in accordance with subsection (a) shall be considered to be a use specifically permitted by that Act.  
(c)Harvest planThe Secretary shall establish schedules, locations, and any additional terms and conditions that the Secretary determines to be necessary for the harvesting of eggs of glaucous-winged gulls in the Park, based on an annual harvest plan to be prepared by the Secretary and the Hoonah Indian Association.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
